DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 2-14 and new claims 21-26, in the reply filed on 02-21-2022 is acknowledged.
Claims 1 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02-21-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "its center point" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  While the workpiece may have some center point, it may have multiple center points defined, for example, in various dimensions.  Thus it is unclear what center point is being referenced in line 4.
Claim 2 recites “the shaping surface” in lines 8, 9, and 13.  However claim 2 previously recites “at least one shaping surface” in line 6, which may include plural shaping surfaces.  It is unclear if lines 8, 9, and 13 are referring to a particular single shaping surface.  Claim 9 at line 1, claim 10 at line 1, claim 21 at line 1, claim 22 at line 1, claim 24 at lines 1-2, and claim 25 at line 3 also recite “the shaping surface”.
Claim 2 recites “when steps a) and b) are repeated” in line 12.  It is unclear if this positively requires a repetition of steps a) and b) in the claimed method, or if it is merely functionally describing what would happen with respect to the shaping surface of the at least one shaping roller if steps a) and b) were repeated.
Claim 3 recites “a tubular workpiece” in line 1.  It is unclear if this is the same as the workpiece recited in claim 2, line 2, or if it is an additional workpiece.
Claim 5 recites “in each cycle” in line 1.  It is unclear what constitutes a “cycle”, as no cycles are defined in claim 2.
Claim 6 recites “each oil application” in line 1.  However claim 2 recites only a single oil application in lines 14-15.  It is unclear if there are additional oil applications.
Claim 8 recites “the outer molding tool” in line 1.  Claim 2 previously recites “at least one outer molding tool” in line 5, which may include plural outer molding tools.  It is unclear if claim 8 is referring to a particular single outer molding tool.
Claim 14 recites “the lubricating oil is applied between steps e) and a).  Claim 2 previously recites “during one of steps a) to c), oil is applied” in line 14.    It is unclear if claim 14 is broadening and/or modifying the potential time in which oil may be applied from claim 2, or if it is defining an additional application of oil.  If it is broadening or changing the time range of claim 2, then claim 14 may be rejected under 35 USC 112(d) for failing to further limit claim 2.

Conclusion
There are currently no prior art rejections.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Glass molding with an inner molding tool and at least out outer molding tool that has at least one shaping roller:
	US 1,501,773
	US 1,906,617
	US 2,266,417
	US 3,171,730
	US 3,342,575
	US 3,343,937
US 3,362,435
US 3,424,570
US 5,252,115
US 5,300,134
US 2017/0022088 A1
US 2017/0119967 A1
US 2019/0161380 A1

Lubrication for glass shaping:
	US 1,643,215
	US 1,914,205
	US 2,266,417
	US 2,446,000
	US 3,342,575
US 3,424,570
US 4,578,099
US 5,252,115
US 6,640,587
US 2017/0022088 A1
US 2017/0119967 A1
US 2019/0161380 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741